IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-40628
                        Conference Calendar
                         __________________


TED LEE WILLIAMS,

                                     Plaintiff-Appellant,

versus

K. RASBERRY, Dr.; VELMA M. WOLF,

                                     Defendants-Appellees.



                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:95-CV-123
                         - - - - - - - - - -
                          February 29, 1996
Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Ted Lee Williams appeals the district court's dismissal of

his civil rights suit pursuant to 28 U.S.C. § 1915(d).   Williams

alleged that the defendants provided inadequate medical care in

violation of 42 U.S.C. § 1983 because the medication prescribed

for his allergy and sinus condition was changed.

     We have reviewed the record and Williams's arguments on

appeal, and we perceive no issue of arguable merit.    Accordingly,




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-40628
                               -2-

we dismiss the appeal as frivolous.   5th Cir. R. 42.2.

Williams's request for appointment of counsel is DENIED.

     We caution Williams that any additional frivolous appeals

filed by him will invite the imposition of sanctions.     To avoid

sanctions, Williams is further cautioned to review any pending

appeals to ensure that they do not raise arguments that are

frivolous because they have been previously decided by this

court.

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.